Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00162-CV

                           IN THE INTEREST OF D.I.P., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02336
                       Honorable John D. Gabriel, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED vacating the order of termination. Costs of the appeal
are taxed against appellee Jonathan P.

       SIGNED October 9, 2013.


                                                _____________________________
                                                Rebeca C. Martinez, Justice